United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2134
                        ___________________________

                               Michael Scott Adair

                                     Plaintiff - Appellant

                                        v.

          Andrew Saul, Commissioner, Social Security Administration

                                    Defendant - Appellee
                                 ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: February 12, 2020
                             Filed: June 4, 2020
                                [Unpublished]
                                ____________

Before SMITH, Chief Judge, COLLOTON and STRAS, Circuit Judges.
                              ____________

PER CURIAM.

      An administrative law judge (“ALJ”) denied Michael Adair’s application for
Social Security disability benefits. The district court 1 affirmed, and so do we.


      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
                                            I.

       Adair applied for benefits after suffering a heart attack. During the application
process, his treating physician stated in an interrogatory that Adair’s heart disease
qualifies as a “listed impairment.” See 20 C.F.R. pt. 404, subpt. P, app. 1; Carlson
v. Astrue, 604 F.3d 589, 592 (8th Cir. 2010) (“If the ALJ finds that a claimant has
an impairment that meets or equals one of the listings, then the claimant will be
found disabled.”). An ALJ disagreed based on other medical evidence in the record.

       Adair also tried to establish that he is disabled in light of his limitations, even
if they do not amount to a listed impairment. See 42 U.S.C. § 1382c(a)(3)(A)
(defining “disability,” as relevant here, as an inability to work because of a “physical
or mental impairment”). The ALJ again disagreed, this time because jobs “exist in
significant numbers in the national economy” for someone like him. 20 C.F.R.
§ 404.1560(c).

        Adair challenges both conclusions. In reviewing the ALJ’s decision, we do
not “reweigh the evidence.” Johnson v. Colvin, 788 F.3d 870, 872 (8th Cir. 2015)
(citation omitted). Rather, we will affirm if there is “substantial evidence” in the
record as a whole, “even if inconsistent conclusions may be drawn from the
evidence, and even if we may have reached a different outcome” ourselves.
McNamara v. Astrue, 590 F.3d 607, 610 (8th Cir. 2010).

                                           II.

      We start with the listings. See 20 C.F.R. pt. 404, subpt. P, app. 1. Adair
believes that he satisfies two of them: chronic heart failure, id. § 4.02,2 and ischemic


      2
       One of Adair’s arguments is that he meets the listing for chronic heart failure
because he cannot perform “an exercise tolerance test . . . due to [d]yspnea, fatigue,
palpitations, or chest discomfort.” 20 C.F.R. pt. 404, subpt. P, app. 1, § 4.02B.3
(emphasis added). This provision does not apply here because Adair’s inability to

                                           -2-
heart disease, id. § 4.04. To meet either, he had to show that his symptoms “very
seriously limit [his] ability to independently initiate, sustain, or complete activities
of daily living.” Id. § 4.02B.1; see id. § 4.04C.2.

        Substantial evidence supports the ALJ’s finding that they do not. We are not
writing on a blank slate here, having already upheld an ALJ’s no-disability finding
in a factually similar case. See KKC ex rel. Stoner v. Colvin, 818 F.3d 364 (8th Cir.
2016). In fact, Stoner presented an even closer call. The claimant in that case had
more severe health issues than Adair, including an even lower ejection fraction,
which measures how well the heart pumps blood to the rest of a person’s body. See
id. at 366.

       Differences in the ejection fraction can result in differences in functional
capacity. According to the New York Heart Association Functional Classification,
which uses a scale of I to IV, the claimant in Stoner was in class III (“Marked
limitation of physical activity.”). Classes of Heart Failure, American Heart
Association,      https://www.heart.org/en/health-topics/heart-failure/what-is-heart-
failure/classes-of-heart-failure (last reviewed May 31, 2017); see Stoner, 818 F.3d
at 368, 371–72 (discussing this metric). Adair, by contrast, falls into class I (“No
limitation of physical activity”) or class II (“Slight limitation of physical activity.”).
Classes of Heart Failure, supra. Consistent with this classification, the evidence
showed that is able to drive his kids to and from school each day; help them with
their homework; play “video games, puzzles, or use[] a computer”; shop for
groceries; and coach sports from the sidelines. The claimant in Stoner could perform
some of these tasks too, which is why we upheld the ALJ’s no-listed-impairment
finding in that case. See Stoner, 818 F.3d at 370.

      Based on the medical evidence and Stoner, we conclude that substantial
evidence supports the ALJ’s determination that Adair does not meet either listing.


complete one is “due to” the risks posed by his defibrillator, not one of the reasons
listed. See id.

                                           -3-
We acknowledge that there is some contrary evidence in the record, including from
his treating physician, 3 but we will not reverse merely because “inconsistent
conclusions may be drawn from the evidence.” McNamara, 590 F.3d at 610.

                                         III.

       Substantial evidence also supports the finding that jobs are available for Adair
in the national economy. The ALJ determined that he could perform sedentary work
with some limitations. See Lauer v. Apfel, 245 F.3d 700, 703 (8th Cir. 2001)
(discussing “residual functioning capacity”). Answering a hypothetical question
based on those limitations, a vocational expert testified about the jobs that he could
do.

       Adair challenges both the hypothetical question and the premise that he could
work in a sedentary job. His objections boil down to one overarching point: the ALJ
overestimated his abilities by failing to take into account his difficulty reaching and
need for extra breaks. See Pickney v. Chater, 96 F.3d 294, 296–97 (8th Cir. 1996)
(reversing when the ALJ’s hypothetical question did not factor in an established
limitation). Had the ALJ done so, he argues, the available jobs would have vanished.




      3
        Adair believes that his treating physician’s opinion should have been given
“controlling weight.” 20 C.F.R. § 404.1527(c)(2); see also Stoner, 818 F.3d at 371
(rejecting a similar argument). For two reasons, however, the ALJ had good reason
to discount it. First, the opinion is inconsistent with the treating physician’s notes,
which suggested that Adair’s symptoms were milder, and his testimony in another
proceeding that Adair fell into either class I or II. See Davidson v. Astrue, 578 F.3d
838, 842–43 (8th Cir. 2009) (explaining that inconsistencies can justify discounting
the opinion of a treating physician). Second, the opinion did not “identif[y] specific
functional limitations,” so other evidence in the record was more “instructive” when
it came to determining which “activities [Adair] could and could not complete.”
Stoner, 818 F.3d at 371.


                                         -4-
       Once again, there is enough evidence to support the ALJ’s findings. On
Adair’s ability to reach, for example, substantial medical evidence, including the
opinion of an independent cardiologist, supports the no-limitation finding. As for
breaks, the medical-opinion evidence suggests that he did not need them. In each
case, the ALJ just weighed the evidence differently than Adair would have. It was
allowed to do so. See Fentress v. Berryhill, 854 F.3d 1016, 1021 (8th Cir. 2017).

                                       IV.

      We accordingly affirm the judgment.
                     ______________________________




                                       -5-